Case 1:20-mj-04049-LMR Document 7 Entered on FLSD Docket 12/01/2020 Page 1 of 41


                                                                                                CLOSED
                               U.S. District Court
                        Southern District of Florida (Miami)
               CRIMINAL DOCKET FOR CASE #: 1:20−mj−04049−LMR−1

   Case title: USA v. Erausquin                                   Date Filed: 11/19/2020
   Other court case number: 1:20−MJ−312 Eastern District of       Date Terminated: 11/25/2020
                             Virginia

   Assigned to: Magistrate Judge Lisette
   M. Reid

   Defendant (1)
   Matthew Erausquin                         represented by Noticing FPD−MIA
   18078−509                                                305−530−7000
   YOB: 1975; ENGLISH                                       Email: MIA_ECF@FD.org
   TERMINATED: 11/25/2020                                   LEAD ATTORNEY
   also known as                                            ATTORNEY TO BE NOTICED
   Matt Hammond                                             Designation: Public Defender Appointment
   TERMINATED: 11/25/2020

   Pending Counts                                             Disposition
   None

   Highest Offense Level (Opening)
   None

   Terminated Counts                                          Disposition
   None

   Highest Offense Level (Terminated)
   None

   Complaints                                                 Disposition
   E/D/VA/WARR/COMP/18:1591 Sex
   Trafficking of Minors



   Plaintiff
   USA

    Date Filed     # Page Docket Text


                                                                                                         1
Case 1:20-mj-04049-LMR Document 7 Entered on FLSD Docket 12/01/2020 Page 2 of 41



    11/19/2020   1    Magistrate Removal of Complaint from Eastern District of Virginia Case number
                      in the other District 1:20−MJ−312 as to Matthew Erausquin (1). (yha) (Entered:
                      11/20/2020)
    11/19/2020   2    ORDER UNSEALING CASE as to Matthew Erausquin. Signed by Magistrate
                      Judge Lisette M. Reid on 11/19/2020. See attached document for full details.
                      (cg1) (Entered: 11/20/2020)
    11/19/2020   3    Minute Order for proceedings held before Magistrate Judge Lisette M. Reid:
                      Initial Appearance in Rule 5(c)(3)/Rule 40 Proceedings as to Matthew Erausquin
                      held on 11/19/2020. Date of Arrest or Surrender: 11/19/20. (Detention Hearing
                      set for 11/23/2020 01:30 PM in Miami Division before MIA Duty Magistrate.
                      Removal Hearing set for 11/23/2020 01:30 PM in Miami Division before MIA
                      Duty Magistrate. Report Re: Counsel Hearing set for 11/23/2020 01:30 PM in
                      Miami Division before MIA Duty Magistrate.) (Digital 14:14:54)

                      It is ORDERED AND ADJUDGED that pursuant to the Due Process Protections
                      Act, the Court confirms the obligation of the United States to produce all
                      exculpatory and impeachment evidence to the defendant pursuant to Brady v.
                      Maryland, 373 U.S. 83 (1963) and its progeny, and orders it to do so. Failing to
                      do so in a timely manner may result in consequences, including, but not limited
                      to, exclusion of evidence, adverse jury instructions, dismissal of charges,
                      contempt proceedings, or sanctions by the Court. Signed by Magistrate Judge
                      Lisette M. Reid on 11/19/2020. (cg1) (Entered: 11/20/2020)
    11/23/2020   4    Minute Order for proceedings held before Magistrate Judge Edwin G. Torres:
                      Report Re Counsel Hearing as to Matthew Erausquin held on 11/23/2020. Status
                      Conference Re: Detention/Removal as to Matthew Erausquin held on 11/23/2020.
                      (Detention Hearing reset for 11/25/2020 01:30 PM in Miami Division before
                      MIA Duty Magistrate. Removal Hearing reset for 11/25/2020 01:30 PM in Miami
                      Division before MIA Duty Magistrate.) Attorney added: Noticing FPD−MIA
                      provisionally appointed for Matthew Erausquin (EGT−01−11−23−2020−ZOOM
                      − 1:44 p.m.) Signed by Magistrate Judge Edwin G. Torres on 11/23/2020. (cg1)
                      (Entered: 11/24/2020)
    11/25/2020   5    Minute Order for proceedings held before Magistrate Judge Edwin G. Torres:
                      Status Conference re: detention/removal as to Matthew Erausquin held on
                      11/25/2020. (EGT−01−11−25−2020−ZOOM−1:37pm) Signed by Magistrate
                      Judge Edwin G. Torres on 11/25/2020. (cg1) (Entered: 11/30/2020)
    11/25/2020   6    COMMITMENT TO ANOTHER DISTRICT as to Matthew Erausquin.
                      Defendant committed to the Eastern District of Virginia. Closing Case for
                      Defendant. Signed by Magistrate Judge Edwin G. Torres on 11/25/2020. See
                      attached document for full details. (cg1) (Entered: 12/01/2020)




                                                                                                         2
Case 1:20-mj-04049-LMR
          Case 1:20-mj-04049-LMR
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD11/19/20
                                                       Docket 12/01/2020
                                                               Page 1 of 34
                                                                          Page 3 of 41




                                                                                         3
         YR

 Nov 19, 2020                  20-MJ-4049-REID
           Miami
Case 1:20-mj-04049-LMR
          Case 1:20-mj-04049-LMR
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD11/19/20
                                                       Docket 12/01/2020
                                                               Page 2 of 34
                                                                          Page 4 of 41




                                                       UNDER SEAL




                                                                                         4
Case 1:20-mj-04049-LMR
          Case 1:20-mj-04049-LMR
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD11/19/20
                                                       Docket 12/01/2020
                                                               Page 3 of 34
                                                                          Page 5 of 41




                                                                                         5
Case 1:20-mj-04049-LMR
          Case 1:20-mj-04049-LMR
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD11/19/20
                                                       Docket 12/01/2020
                                                               Page 4 of 34
                                                                          Page 6 of 41




                                                                                         6
Case 1:20-mj-04049-LMR
          Case 1:20-mj-04049-LMR
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD11/19/20
                                                       Docket 12/01/2020
                                                               Page 5 of 34
                                                                          Page 7 of 41




                                                                                         7
Case 1:20-mj-04049-LMR
          Case 1:20-mj-04049-LMR
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD11/19/20
                                                       Docket 12/01/2020
                                                               Page 6 of 34
                                                                          Page 8 of 41




                                                                                         8
Case 1:20-mj-04049-LMR
          Case 1:20-mj-04049-LMR
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD11/19/20
                                                       Docket 12/01/2020
                                                               Page 7 of 34
                                                                          Page 9 of 41




                                                                                         9
Case 1:20-mj-04049-LMR
          Case 1:20-mj-04049-LMR
                        Document 7Document
                                   Entered on
                                           1 FLSD
                                              Filed 11/19/20
                                                    Docket 12/01/2020
                                                             Page 8 of 34
                                                                       Page 10 of 41




                                                                                       10
Case 1:20-mj-04049-LMR
          Case 1:20-mj-04049-LMR
                        Document 7Document
                                   Entered on
                                           1 FLSD
                                              Filed 11/19/20
                                                    Docket 12/01/2020
                                                             Page 9 of 34
                                                                       Page 11 of 41




                                                                                       11
Case 1:20-mj-04049-LMR
          Case 1:20-mj-04049-LMR
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD11/19/20
                                                       Docket 12/01/2020
                                                               Page 10 of Page
                                                                          34 12 of 41




                                                                                        12
Case 1:20-mj-04049-LMR
          Case 1:20-mj-04049-LMR
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD11/19/20
                                                       Docket 12/01/2020
                                                               Page 11 of Page
                                                                          34 13 of 41




                                                                                        13
Case 1:20-mj-04049-LMR
          Case 1:20-mj-04049-LMR
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD11/19/20
                                                       Docket 12/01/2020
                                                               Page 12 of Page
                                                                          34 14 of 41




                                                                                        14
Case 1:20-mj-04049-LMR
          Case 1:20-mj-04049-LMR
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD11/19/20
                                                       Docket 12/01/2020
                                                               Page 13 of Page
                                                                          34 15 of 41




                                                                                        15
Case 1:20-mj-04049-LMR
          Case 1:20-mj-04049-LMR
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD11/19/20
                                                       Docket 12/01/2020
                                                               Page 14 of Page
                                                                          34 16 of 41




                                                                                        16
Case 1:20-mj-04049-LMR
          Case 1:20-mj-04049-LMR
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD11/19/20
                                                       Docket 12/01/2020
                                                               Page 15 of Page
                                                                          34 17 of 41




                                                                                        17
Case 1:20-mj-04049-LMR
          Case 1:20-mj-04049-LMR
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD11/19/20
                                                       Docket 12/01/2020
                                                               Page 16 of Page
                                                                          34 18 of 41




                                                                                        18
Case 1:20-mj-04049-LMR
          Case 1:20-mj-04049-LMR
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD11/19/20
                                                       Docket 12/01/2020
                                                               Page 17 of Page
                                                                          34 19 of 41




                                                                                        19
Case 1:20-mj-04049-LMR
          Case 1:20-mj-04049-LMR
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD11/19/20
                                                       Docket 12/01/2020
                                                               Page 18 of Page
                                                                          34 20 of 41




                                                                                        20
Case 1:20-mj-04049-LMR
          Case 1:20-mj-04049-LMR
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD11/19/20
                                                       Docket 12/01/2020
                                                               Page 19 of Page
                                                                          34 21 of 41




                                                                                        21
Case 1:20-mj-04049-LMR
          Case 1:20-mj-04049-LMR
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD11/19/20
                                                       Docket 12/01/2020
                                                               Page 20 of Page
                                                                          34 22 of 41




                                                                                        22
Case 1:20-mj-04049-LMR
          Case 1:20-mj-04049-LMR
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD11/19/20
                                                       Docket 12/01/2020
                                                               Page 21 of Page
                                                                          34 23 of 41




                                                                                        23
Case 1:20-mj-04049-LMR
          Case 1:20-mj-04049-LMR
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD11/19/20
                                                       Docket 12/01/2020
                                                               Page 22 of Page
                                                                          34 24 of 41




                                                                                        24
Case 1:20-mj-04049-LMR
          Case 1:20-mj-04049-LMR
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD11/19/20
                                                       Docket 12/01/2020
                                                               Page 23 of Page
                                                                          34 25 of 41




                                                                                        25
Case 1:20-mj-04049-LMR
          Case 1:20-mj-04049-LMR
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD11/19/20
                                                       Docket 12/01/2020
                                                               Page 24 of Page
                                                                          34 26 of 41




                                                                                        26
Case 1:20-mj-04049-LMR
          Case 1:20-mj-04049-LMR
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD11/19/20
                                                       Docket 12/01/2020
                                                               Page 25 of Page
                                                                          34 27 of 41




                                                                                        27
Case 1:20-mj-04049-LMR
          Case 1:20-mj-04049-LMR
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD11/19/20
                                                       Docket 12/01/2020
                                                               Page 26 of Page
                                                                          34 28 of 41




                                                                                        28
Case 1:20-mj-04049-LMR
          Case 1:20-mj-04049-LMR
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD11/19/20
                                                       Docket 12/01/2020
                                                               Page 27 of Page
                                                                          34 29 of 41




                                                                                        29
Case 1:20-mj-04049-LMR
          Case 1:20-mj-04049-LMR
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD11/19/20
                                                       Docket 12/01/2020
                                                               Page 28 of Page
                                                                          34 30 of 41




                                                                                        30
Case 1:20-mj-04049-LMR
          Case 1:20-mj-04049-LMR
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD11/19/20
                                                       Docket 12/01/2020
                                                               Page 29 of Page
                                                                          34 31 of 41




                                                                                        31
Case 1:20-mj-04049-LMR
          Case 1:20-mj-04049-LMR
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD11/19/20
                                                       Docket 12/01/2020
                                                               Page 30 of Page
                                                                          34 32 of 41




                                                                                        32
Case 1:20-mj-04049-LMR
          Case 1:20-mj-04049-LMR
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD11/19/20
                                                       Docket 12/01/2020
                                                               Page 31 of Page
                                                                          34 33 of 41




                                                                                        33
Case 1:20-mj-04049-LMR
          Case 1:20-mj-04049-LMR
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD11/19/20
                                                       Docket 12/01/2020
                                                               Page 32 of Page
                                                                          34 34 of 41




                                                                                        34
Case 1:20-mj-04049-LMR
          Case 1:20-mj-04049-LMR
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD11/19/20
                                                       Docket 12/01/2020
                                                               Page 33 of Page
                                                                          34 35 of 41




                                                                                        35
Case 1:20-mj-04049-LMR
          Case 1:20-mj-04049-LMR
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD11/19/20
                                                       Docket 12/01/2020
                                                               Page 34 of Page
                                                                          34 36 of 41




                                                                                        36
Case 1:20-mj-04049-LMR
           Case 1:20-mj-04049-LMR
                         Document 7 Document
                                     Entered on
                                              2 FLSD
                                                 Filed Docket
                                                       11/19/20
                                                              12/01/2020
                                                                 Page 1 of Page
                                                                           1    37 of 41


                        U M TED STA TES D ISTRICT CO U R T
                        SO U RTIERN D ISTRICT O F FLOR ID A
                                 M IAV D IV ISIO N

                       CaseNo.20-4049-M J-M 117 (SEALED)



  UM TED STA TES O F A W RICA ,
           Plaintiff,


  V.



  M atthew Erausquin,
               Defendantts).
                           /



         TH IS C A U SE cam e before the Court and pursuant to proceedings it is

  thereupon,PUR SU AN T TO THE AR REST O F TIIE A B O V E N A W D

  D EFEN D AN T,TI'IIS CA SE IS HER EB Y UN SEA LED .

  DON E A e     O R D ER ED atM iam i,Florida.



  D ated:11/19/2020




                                  Lisette M .R eid
                                  U M T ED STA T E S M A G ISTR A TE JUD G E




                                                                                           37
   Case 1:20-mj-04049-LMR
              Case 1:20-mj-04049-LMR
                            Document 7 Document
                                        Entered on
                                                 3 FLSD
                                                    Filed Docket
                                                          11/19/20
                                                                 12/01/2020
                                                                    Page 1 of Page
                                                                              1    38 of 41

                                           M IN UTE O RDER                                                         Page2
                                M agistrate Judge Lisette M .Reid
                   AtkinsBuildingCourthouse-9thFloor                              Date:11/19/2020 Time:1:30p.m.
Defendant: M atthew Erausquin                J#: 18078-509     Case #: 20-4049-M J-REID SEALED
AUSA:          c             40:l1Z                      Attorney:
violation:E/D/VA ARR/COMP/SeXTraffickingMinors               surr/ArrestDate:11/19/2020                  YOB:1975

Proceeding: InitialAppearance                                       G A Appt:
Bond/PTD Held:C Yes C No              Recomm ended Bond:
Bond Setat:                                                         Co-signed by:
 Ul
 r surrenderand/ordonotobtainpassports/traveldocs                        Language:                  /%%W
      ReporttopTsas directed/or       xzsaweek/monthby                    Disposition:
      phone:      x'saweek/monthinperson                                   -                         -           g4    >
 n Random urinetestingbyPretrial                                              >
 r services
   Treatmentasdeemednecessaw                                              -                                  m
 Nr   Refrainfrom excessiveuseofalcohol                                                   t.
 Nr   Participateinmentalhealthassessment&treatment
 Nr   Maintainorseekfulltimeemployment/education
                         -
                                                                          -e</            # T ..           V
 Nr   Nocontactwithvictims/witnessesexceptthrough counsel
                                       ,
                                                                                    'W          .
                                                                                                                 DA
 RC   Nofirearms                                                                            *
 Nr   Nottoencumberproperty                                               -
 Nr   Maynotvisittransportationestablishments                                            zzyw o
      H                                                                         .        & u n -xc'
                                                                                                  -- rr axe,e.4
       omeConfinement/ElectronicMonitoringand/or                                            '
      Curfew            pm to              am ,paid by
      A lowances:Medi  calneeds,courtappearances,attorneyvi
      religious,em ploym ent
                                                          si
                                                           ts, * #                          W            -            -G
Nr Travelextendedto:                                                          yjmefromtodayto                  excluded
Rr other:                                                                     fromspeedyTrialclock
NEXT COURT APPEARANCE   oate:              Tim e:          Judge:                              Place:
ReportRE Counsel'
PTD BondHearing:             l1               l'
                                               -3(.)                                                           -
Prelim/Arraignor emova'
Status Conference RE:
D.A.R. l4 :lq '
              -&V                                               Timeincourt: /V
                                  s/Lisette M .Reid                                        M agistrateJudge
                                                                                                                       38
   Case 1:20-mj-04049-LMR
              Case 1:20-mj-04049-LMR
                            Document 7 Document
                                        Entered on
                                                 4 FLSD
                                                    Filed Docket
                                                          11/23/20
                                                                 12/01/2020
                                                                    Page 1 of Page
                                                                              1    39 of 41

                                            MINUTE ORDER                                                    Page 2

                                    Magistrate Judge Edwin G. Torres
                         King Building Courtroom 10-5                            Date: 11/23/20      Time: 1:30 p.m.
Defendant: Matthew Erausquin                   J#: 18078-509    Case #: 20-4049-REID
AUSA: Brooke Watson                                      Attorney: Chris Amolsch – ED Virginia
Violation: Warr/Complt/ED-VA/Sex Trafficking of Minors         Surr/Arrest Date:        YOB:

Proceeding: RRC, Detention, Removal                                  CJA Appt:
Bond/PTD Held:       Yes       No         Recommended Bond:
Bond Set at:                                                         Co-signed by:
      Surrender and/or do not obtain passports/travel docs                 Language: English
      Report to PTS as directed/or            x’s a week/month by           Disposition:
      phone:          x’s a week/month in person                            Defendant was not ordered from FDC
      Random urine testing by Pretrial
      Services                                                              and was NOT PRESENT.
      Treatment as deemed necessary                                         Counsel has not been admitted to
      Refrain from excessive use of alcohol                                 practice in Florida. The Court
      Participate in mental health assessment & treatment                   APPOINTS the AFPD provisionally.
      Maintain or seek full-time employment/education                       Counsel from Virginia is allowed to file
      No contact with victims/witnesses, except through counsel             Pro Hac Vice Mition
      No firearms
      Not to encumber property
      May not visit transportation establishments
      Home Confinement/Electronic Monitoring and/or
      Curfew          pm to           am, paid by
      Allowances: Medical needs, court appearances, attorney visits,
      religious, employment
      Travel extended to:
                                                                             Time from today to ________ excluded
      Other:                                                                 from Speedy Trial Clock
NEXT COURT APPEARANCE       Date:            Time:          Judge:                          Place:
Report RE Counsel:
PTD Hearing:     11/25/20                    1:30 pm       Miami Duty
Removal Hearing:        11/25/20             1:30 pm       Miami Duty
Status Conference RE:
D.A.R. EGT-01-11-23-2020-ZOOM – 1:44 pm                              Time in Court: 5
                                     s/Edwin G. Torres                                     Magistrate Judge

                                                                                                                 39
   Case 1:20-mj-04049-LMR
              Case 1:20-mj-04049-LMR
                            Document 7 Document
                                        Entered on
                                                 5 FLSD
                                                    Filed Docket
                                                          11/25/20
                                                                 12/01/2020
                                                                    Page 1 of Page
                                                                              1    40 of 41

                                           MINUTE ORDER                                                     Page 1

                                    Magistrate Judge Edwin G. Torres
                        King Building Courtroom 10-5                             Date: 11/25/20      Time: 1:30 p.m.
Defendant: Matthew Erausquin                    J#: 18078-509    Case #: 20-4049-MJ-REID
AUSA: Eli Rubin                                          Attorney: Chris Amolsch – ED/ Virginia
Violation: Warr/Complt/E/D/VA/Sex Trafficking                   Surr/Arrest Date:       YOB:

Proceeding: Ptd & Removal                                            CJA Appt:
Bond/PTD Held: Yes        No         Recommended Bond: Ptd
Bond Set Pretrial Detention - STIPULATED                  Co-signed by:
at:
     Surrender and/or do not obtain passports/travel docs       Language: English
      Report to PTS as directed/or            x’s a week/month by           Disposition:
      phone:          x’s a week/month in person                            Defendant consents to appear by VTC
      Random urine testing by Pretrial
      Services                                                              The parties STIPULATE to Pretrial
      Treatment as deemed necessary                                         Detention, with the right to revisit
      Refrain from excessive use of alcohol                                 (NO HEARING HELD). The Court finds
      Participate in mental health assessment & treatment                   Waiver is knowing and voluntary and
      Maintain or seek full-time employment/education                       accepts the ORAL Waiver of Removal
      No contact with victims/witnesses, except through counsel             and defendant is ordered removed to
      No firearms                                                           the ED/Virginia.
      Not to encumber property
      May not visit transportation establishments
      Home Confinement/Electronic Monitoring and/or
      Curfew          pm to           am, paid by
      Allowances: Medical needs, court appearances, attorney visits,
      religious, employment
      Travel extended to:
                                                                             Time from today to ________ excluded
      Other:                                                                 from Speedy Trial Clock
NEXT COURT APPEARANCE       Date:           Time:           Judge:                          Place:
Report RE Counsel:
PTD/Bond Hearing:
Prelim/Arraign or Removal:
Status Conference RE:
D.A.R. EGT-01-11-25-2020-ZOOM – 1:37 pm                              Time in Court: 4
                                     s/Edwin G. Torres                                     Magistrate Judge

                                                                                                                 40
Case 1:20-mj-04049-LMR
           Case 1:20-mj-04049-LMR
                         Document 7 Document
                                     Entered on
                                              6 FLSD
                                                 Filed Docket
                                                       11/25/20
                                                              12/01/2020
                                                                 Page 1 of Page
                                                                           1    41 of 41




                                     United States District Court
                                     Southern District of Florida
                                          Case No. 20-4049-REID


  UNITED STATES OF AMERICA,

       v.
                                                   Charging District's Case No. 1:20-MJ-312-JFA


  Matthew Erausquin,
  (USM# 18078-509)
                                            /

                                COMMITMENT TO ANOTHER DISTRICT

              The defendant has been ordered to appear in the Eastern District of Virginia.

   AFPD was appointed provisionally to represent Defendant for proceedings in this District.

            The defendant remains in custody after the initial appearance in the S/D of Florida.

            IT IS ORDERED that the United States marshal must transport the defendant, together

  with a copy of this order, to the charging district and deliver the defendant to the United States

  marshal for that district, or to another officer authorized to receive the defendant. The marshal or

  officer in the charging district should immediately notify the United States attorney and the clerk

  of court for that district of the defendant=s arrival so that further proceedings may be promptly

  scheduled. The clerk of this district must promptly transmit the papers and any bail to the charging

  district.

              DONE AND ORDERED at Miami, Florida on 11/25/20.

                                                           ___________________________
                                                           Edwin G. Torres
                                                           United States Magistrate Judge




                                                                                                         41
